                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION


JOHNNIE DAVIS,                     )
                                   )
     Movant,                       )
                                   )
v.                                 )      No. 2:16-cv-2464
                                   )      No. 2:07-cr-20040
UNITED STATES OF AMERICA,          )
                                   )
     Respondent.                   )
                                   )


                                 ORDER


     Before the Court is Movant Johnnie Davis’ June 17, 2016 Motion

to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255.

(ECF No. 1.)      The United States of America (the “Government”)

responded on February 16, 2017.        (ECF No. 8.)   Davis replied on

March 6, 2017.    (ECF No. 9.)

     For the following reasons, the Court DENIES Davis’ motion and

DENIES a certificate of appealability (“COA”).

I.   Background

     In January 2008, Davis pled guilty to two counts of using and

carrying a firearm during and in relation to a crime of violence

in violation of 18 U.S.C. § 924(c).      (Case No. 2:07-cr-20040, ECF

No. 105.)   The Court sentenced Davis to 35 years in prison.     (Id.,

ECF No. 139.) The Sixth Circuit vacated that sentence and remanded

for resentencing.     See United States v. Davis, 365 F. App’x 615,
616 (6th Cir. 2010).      On remand, the Court again sentenced Davis

to 35 years in prison.        (Case No. 2:07-cr-20040, ECF No. 302.)

The Sixth Circuit affirmed that sentence in June 2012.           See United

States v. Davis, 485 F. App’x 762, 762 (6th Cir. 2012).

       Davis filed the instant motion on June 17, 2016.         He contends

his convictions under 18 U.S.C. § 924(c) are unlawful for two

reasons: (1) under Johnson v. United States, 135 S.Ct. 2551 (2015),

18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague; and (2) 18

U.S.C. § 924(c)(3)(A) cannot support his convictions.

II.    Analysis

       Neither of Davis’ arguments is well-taken. 1 The Sixth Circuit

has held that Johnson does not invalidate 18 U.S.C. § 924(c)(3)(B).

Even    if   Johnson   invalidated       § 924(c)(3)(B),    § 924(c)(3)(A)

independently supports Davis’ convictions.

       Eighteen U.S.C. § 924(c) imposes mandatory minimum sentences

for anyone who uses or carries a firearm during or in relation to

a “crime of violence.”       The statute defines “crime of violence”

as:

             [A]n offense that is a felony and--

             (A) has as an element the use, attempted use,
             or threatened use of physical force against
             the person or property of another, or

1 The Government does not argue that Davis’ claim is untimely filed under the
one-year statute of limitations at 28 U.S.C. § 2255(f). The Court, therefore,
need not address timeliness.    See Day v. McDonough, 547 U.S. 198, 206, 209
(2006) (holding that the analogous one-year limitations period at 28 U.S.C.
§ 2244(d)(1)(A) for habeas petitions brought by state prisoners is not
jurisdictional and need not be considered sua sponte).



                                     2
          (B) that by its nature, involves substantial
          risk that physical force against the person or
          property of another may be used in the course
          of committing the offense.

18 U.S.C. § 924(c)(3).    Davis pled guilty to using and carrying a

firearm during and in relation to two crimes of violence: robbery

of a credit union, in violation of 18 U.S.C. § 2113(a), and bank

robbery, in violation of 18 U.S.C. § 2113(a).

     In United States v. Taylor, the Sixth Circuit rejected the

Johnson-based vagueness challenge to § 924(c)(3)(B) that Davis

makes.   814 F.3d 340, 375 (6th Cir. 2016).      Although Taylor’s

future is uncertain, Taylor is binding on the Court.     See United

States v. Richardson, 906 F.3d 417, 425 (6th Cir. 2018) (“[Taylor]

forecloses Richardson’s argument that [§ 924(c)’s] residual clause

is unconstitutional.     But more recent decisions from this court

and the Supreme Court, however, suggest that Taylor stands on

uncertain ground. . . .     Nevertheless, we leave the continuing

viability of Taylor to another day.”).     Section 924(c)(3)(B) is

not unconstitutionally vague.    Davis’ convictions are lawful.

     Davis’ convictions are lawful for an alternative reason.

Davis pled guilty to using and carrying a firearm during and in

relation to robbery of a credit union and to a bank robbery under

18 U.S.C. § 2113(a).     A necessary element of robbery of a credit

union and a bank robbery is the use of “force and violence” or

“intimidation.”   18 U.S.C. § 2113(a).    “[I]ntimidation is all it


                                  3
takes to satisfy § 924(c)(3)(A)’s elements clause, which defines

crimes involving the ‘threatened use of physical force’ as crimes

of violence.”    United States v. Henry, 722 F. App’x 496, 500 (6th

Cir. 2018).     Davis’ convictions are lawful under § 924(c)(3)(A).

Davis’ motion is DENIED.

     The Court must also decide whether to issue a certificate of

appealability (“COA”).     No § 2255 movant may appeal without a COA.

A COA may issue only if the movant has made a substantial showing of

the denial of a constitutional right, and the COA must indicate the

specific issue or issues that satisfy the required showing.   28 U.S.C.

§§ 2253(c)(2) & (3).   A “substantial showing” is made when the movant

demonstrates that “reasonable jurists could debate whether (or, for

that matter, agree that) the [motion] should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.”     Miller-El v. Cockrell, 537 U.S.

322, 336 (2003).

     In this case, there can be no question that Davis’ claims are

meritless for the reasons previously stated.      Although Taylor may

rest on uncertain ground, no reasonable jurist could disagree that

Davis’ convictions remain lawful under § 924(c)(3)(A)’s elements

clause.   Because any appeal by Davis on the issues raised in his

motion does not deserve attention, the Court DENIES a COA.




                                   4
     III. Conclusion

     For the foregoing reasons, Davis’ motion is DENIED.   A COA is

DENIED.



    So ordered this 11th day of June, 2019.




                                    /s/ Samuel H. Mays, Jr. __ _
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                5
